The pleadings are not included in the transcript in this cause, and no briefs have been filed by either party. There is an agreed statement in the transcript, under article 2280, R.S., but it wholly fails to show the defensive issues tendered by appellant's answer. We have examined the record as to fundamental error. It appears that the suit was originally brought by appellee against Kirby Oil Association, a joint-stock and trust association, R. E. Orr, C. F. Mauldin, and Ide Jolesch, and, that a jury being waived, the court rendered judgment against the defendants jointly and severally for the sum of $277.93. It is shown by the agreed statement included in the record that appellant Jolesch had disposed of his stock in the Kirby Oil Association before the indebtedness sued for was incurred. The court in its conclusions of law holds that appellant was legally responsible as a copartner during the time he held stock in the association, and that his liability continued by virtue of his having withdrawn from the association without giving notice of his retirement. We have not the pleadings of the appellee before us, and cannot say whether he alleged a partnership: nor have we any pleading present showing a denial of partnership under oath, on the part of ap *Page 1119 
pellant, as required by the statute. There being no reversible error apparent in the record, the judgment of the trial court is affirmed.